Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for disability retirement benefits.
Petitioner applied for disability retirement benefits due to back injuries he sustained while performing his duties as a State Trooper. Petitioner’s application was denied upon a finding that he was not permanently disabled. Substantial evidence supports the determination. William Rogers, an orthopedic surgeon who testified on behalf of respondent New York State Police and Fire Retirement System, opined that, based upon his examination of petitioner and his review of various medical reports and test results, petitioner was capable of performing the duties of a State Trooper. Although petitioner’s medical expert testified to the contrary, it is for respondent Comptroller to evaluate and resolve conflicting medical evidence even when this involves accepting one medical opinion over that of another (see, Matter of Jetter v McCall, 241 AD2d 746; Matter of Dubois v McCall, 239 AD2d 774).
Cardona, P. J., White, Casey, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.